PEARL MUTUAL FUNDS 2610 Park Avenue, PO Box 209 Muscatine, Iowa52761 May 3, 2011 BY EDGAR Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C.20549 Ladies and Gentlemen: Pearl Mutual Funds 1933 Act Registration No. 333-53390 1940 Act Registration No. 811-10261 In accordance with Rule 497(j) of Regulation C under the Securities Act of 1933, Pearl Mutual Funds (the “Trust”) certifies that: a. the form of prospectus and statement of additional information that would have been filed under paragraph (c) of Rule 497 would not have differed from that contained in the most recent post-effective amendment to the Trust’s registration statement on Form N-1A; and b. the text of the most recent post-effective amendment to the Trust’s registration statement was filed electronically with the Commission via EDGAR on April 29, 2011. Very truly yours, PEARL MUTUAL FUNDS /s/ David M. Stanley David M. Stanley Secretary
